This cause comes on for determination on Rule Nisi and return thereto in mandamus proceedings wherein it is sought to require the respondents and each of them to enter orders disqualifying themselves to further sit as, and exercise the office of, circuit judge in certain pending litigation, to which petitioner is a party of record and at interest, in the Circuit Court of the Thirteenth Judicial Circuit of Florida in and for Hillsborough County.
We think and hold that the return is insufficient to overcome the showing that petitioner has cause to believe (however erroneous his conclusion may be) that each of the named respondents is infected with prejudice against him to such an extent that his cause may not be determined by either of such judges entirely fairly and impartially. Therefore, it is our conclusion that peremptory writ of mandamus should be awarded on authority of our opinion and judgments in the cases of Dickenson v. Parks, 104 Fla. 577, 140 So. 459; State ex rel. Brown v. Dewell, 131 Fla. 566, 179 So. 695 and Suarez v. State,95 Fla. 42, 115 So. 519.
So ordered.
CHAPMAN, C. J., TERRELL and ADAMS, JJ., concur.
BROWN, THOMAS and SEBRING, JJ., dissent.